Citation Nr: 1302894	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  07-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected psychiatric disability to include posttraumatic stress disorder (PTSD) and conversion disorder, prior to June 9, 2009.

2.  Entitlement to an evaluation in excess of 70 percent for the service-connected psychiatric disability to include PTSD and conversion disorder, beginning on June 9, 2009.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to June 1963.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in October 2006, November 2006 and August 2009.

In October 2008 and October 2012, the Veteran testified from the RO, by way of a videoconference hearing, before the undersigned Veterans Law Judge; transcripts of these hearings are associated with the claims file.

In March 2009, the Board remanded the matter to the RO for additional development of the record.

In an August 2009 rating decision, the RO assigned a 70 percent evaluation for the service-connected PTSD, beginning on June 9, 2009.

A January 2010 Board decision granted an increased rating of 50 percent rating for the service-connected PTSD prior to June 9, 2009, but denied an evaluation in excess of 70 percent beginning on June 9, 2009. 

The January 2010 Board decision was appealed to the United States Court of Appeals for Veterans Claims (Court), and the Court granted the parties' Joint Motion for a Remand (Joint Motion) and vacated the portion of the decision that denied an evaluation in excess of 50 percent prior to June 9, 2009 and an evaluation in excess of 70 percent beginning on June 9, 2009.  These matters were then remanded to the Board for compliance with specified directives. 

A copy of the Joint Motion and the Court's Order are incorporated into the claims file.

The Board then remanded the case to the RO in April 2011 and August 2012 for further development of the record.

The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required on his part.



REMAND

In August 2012, the Board remanded the Veteran's claims for additional development, which included scheduling the Veteran for a hearing, attempting to obtain copies of all VA treatment records dated since February 2012, attempting to obtain copies of all private treatment records dated since June 2010, and scheduling the Veteran for a VA psychiatric examination to determine the nature and severity of the service-connected psychiatric disability.

A review of both the physical and virtual claims files reveals that RO sent the Veteran a letter in August 2012, requesting that he submit releases so that the RO could obtain any private treatment records dated since June 2010.  The Veteran did not respond.  

Furthermore, the Veteran was scheduled for and testified at a hearing before the Board in October 2012.  Therefore, these two remand directives were complied with.

However, neither the Veteran's VA treatment records were obtained nor was he scheduled for a VA examination to assess his service-connected disability.  A Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  

When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, in this case, the matters must be remanded to obtain the Veteran's VA treatment records and schedule him for an examination, per the Board's August 2012 remand.

Secondly, the Veteran's statements and the medical evidence tend to suggest that he is claiming increased compensation in the form of a total rating based on individual unemployability by reason of service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).  

This issue has not yet been developed or adjudicated by the RO, and a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU rating.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for a TDIU rating, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.

2.  The RO then should take all indicated action to obtain copies of all VA records referable to treatment rendered for the service-connected psychiatric disability since February 2012.

3.  The RO should undertake to have the Veteran scheduled for another VA psychiatric examination to determine the nature and severity of the service-connected psychiatric disability. 

The claims file and a copy of this remand should be made available to the examining psychiatrist for review, and such review must be acknowledged in the report.

The VA examiner should identify all symptoms for the service-connected psychiatric disability and provide a global assessment of functioning (GAF) score.

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether the service-connected psychiatric disability was productive of occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking or mood prior to June 9, 2009 or total occupational and social impairment beginning on and after June 9, 2009.

If the VA examiner cannot ascribe particular symptoms to the service-connected psychiatric disability, this should be indicated. 

The examiner also should opine as to whether the service-connected psychiatric disability precluded the Veteran from securing and following substantially gainful employment consistent with his work history and educational background at any time during the period of the appeal. 

Any opinions expressed must be accompanied by a complete rationale.

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken or is taken in a deficient manner, appropriate corrective action should be carried out prior to returning the case to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing all indicated development, and undertaking any further action deemed necessary, the RO should adjudicate the claim of entitlement to a TDIU rating and readjudicate the claims for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney with a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



